                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

UNITED STATES OF AMERICA                     )
                                             )
               v.                            ) CAUSE NO.: 2:15-CR-148-JTM-JEM
                                             )
BRADLEY FASTABEND,                           )
              Defendant.

        FINDINGS AND RECOMMENDATION OF THE MAGISTRATE JUDGE
            UPON A SUPERVISED RELEASE REVOCATION HEARING

TO:    THE HONORABLE JAMES T. MOODY,
       UNITED STATES DISTRICT COURT, NORTHERN DISTRICT OF INDIANA

       On February 26, 2019, the United States Government appeared by counsel Assistant United

States Attorney Nicholas J. Padilla. Defendant Bradley Fastabend appeared in person and by counsel

Matthew D. Soliday and in the custody of the United States Marshal. United States Probation Officer

Jonathan P. Reid appeared. The Supervised Release Revocation Hearing was held. The Court

received evidence and comments.

       Based upon the record of proceedings the Court makes this Report and Recommendation.

       On March 2, 2016, Defendant Fastabend pled guilty to the Count I charge in the Indictment

(distribution of heroin). On June 30, 2016, Judge James T. Moody originally sentenced Defendant

Fastabend to, among other things, a term of imprisonment of time served followed by 2 years of

supervised release subject to specified written terms and conditions.

       On July 17, 2017, the Government filed a Petition alleging that the Defendant violated the

terms and conditions of his supervised release [DE 47], and an arrest warrant was issued. On July

17, 2017, Defendant Fastabend was arrested and an Initial Appearance was held the same day.

       On February 20, 2019, Defendant Fastabend, by counsel, filed a Motion to Transfer to

Magistrate Judge, which was granted, and on February 21, 2019, Judge James Moody issued an
Order referring this case to the undersigned Magistrate Judge to conduct the Supervised Release

Revocation Hearing, to recommend modification, revocation, or termination of the supervised

release in this case, and to submit proposed findings and recommendations pursuant to 18 U.S.C.

§ 3401(i), 28 U.S.C. § 636(b)(1)(B), and N.D. Ind. Local Rule 72-1.

       As a result of the February 26, 2019, Supervised Release Revocation Hearing, the

undersigned Magistrate Judge FINDS that:

       1.     Defendant Fastabend has been advised of his right to remain silent, his right to

              counsel, his right to be advised of the charges against him, his right to a contested

              Supervised Release Revocation Hearing, and his rights in connection with such a

              hearing;

       2.     Defendant Fastabend understands the proceedings, allegations and his rights;

       3.     Defendant Fastabend knowingly and voluntarily admitted that he used heroin,

              provided drug tests that were positive for marijuana and opiates, and failed to

              participate in mental health treatment, as set forth in the July 17, 2017 Petition [DE

              47];

       4.     This violation is a Grade C violation, Defendant’s criminal history category is III,

              and the advisory guideline range is 5 to 11 months imprisonment.

       The undersigned Magistrate Judge RECOMMENDS to Judge James Moody that:

       1.     Defendant Fastabend be adjudged to have committed a violation of his supervised

              release described in the July 17, 2017 Petition [DE 47];

       2.     The supervised release of Defendant Fastabend be revoked;




                                                2
      3.     Defendant Fastabend be ordered committed to the United States Bureau of Prisons

             forthwith to serve seven months of additional imprisonment therein; and

      4.     After successful completion of the additional term of imprisonment Defendant

             Fastabend not continue on supervised release.

      The parties agreed to waive any objections to these Findings and Recommendation.

      SO ORDERED this 26th day of February, 2019.

                                          s/ John E. Martin
                                          MAGISTRATE JUDGE JOHN E. MARTIN
                                          UNITED STATES DISTRICT COURT

cc:   All counsel of record
      District Judge James Moody




                                             3
